Citation Nr: 1119392	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-15 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to higher initial disability ratings for residuals of prostate cancer, in excess of 0 percent through April 15, 2006, in excess of 40 percent from April 16, 2008, and in excess of 60 percent from November 26, 2008, thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1954 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a special expedited processing unit ("Tiger Team") at the RO in Cleveland, Ohio, which denied reopening of service connection for PTSD, finding that new and material evidence had not been submitted, and granted service connection for residuals of prostate cancer and assigned a 0 percent initial rating.  The claims file was then transferred to the RO in Wichita, Kansas.  The Veteran disagreed and perfected his appeal regarding these issues

By means of a June 2008 rating decision, the RO granted a 40 percent rating for residuals of prostate cancer for the initial rating period from April 16, 2008.  By means of an October 2009 rating decision, the RO granted a 60 percent rating for residuals of prostate cancer for the initial rating period from November 26, 2008.  As the Veteran has not expressed his satisfaction, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran originally applied for service connection for PTSD; however, as the evidence indicates that he has been diagnosed with other depressive disorders, and the Veteran claims to have experienced psychiatric symptomatology since service, the Board finds that the claim should be broadened and reclassified as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a psychiatric disorder (including, and claimed as, PTSD), entitlement to a higher initial disability rating for residuals of prostate cancer (variously staged), and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a November 2000 rating decision, the RO denied service connection for PTSD, finding no substantiation of in-service stressor; the Veteran did not appeal that decision.  

2.  Since entry of the November 2000 rating decision, evidence not previously on file has been received by VA that relates to an unestablished fact of in-service stressful event that is necessary to substantiate the claim and raises of reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2000 RO rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as PTSD.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The general norm is that, before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Board finds in favor of the Veteran, that is, finds that new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  For this reason, the benefit sought on appeal (reopening of the claim) is being granted, so the need to discuss whether VA has complied with its duties to notify and assist is obviated.  Any further development of the reopened claim for service connection for psychiatric disorder will be addressed below in the REMAND section as part of the reopened claim for service connection for psychiatric disorder, which includes PTSD.

Criteria for New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 
8 Vet. App. 69 (1995).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

In August 1997, the RO denied the Veteran's claim for service connection for PTSD.  The RO found that the Veteran had been diagnosed with PTSD, as found during the July 1997 VA PTSD examination, however, the stressor event, of the Veteran shooting a civilian who approached his patrol with a grenade, was unsubstantiated.  The Veteran did not appeal, and that decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran submitted additional statements describing stressor events and current VA treatment records; however, the RO denied the Veteran's claim for service connection in February 1998, after again finding the stressor events were unsubstantiated.  Following an April 1998 request to reopen his claim, the Veteran submitted his Social Security Disability benefits application with underlying evidence and the Social Security Disability determination, in addition to statements naming other servicemen who had died in Vietnam and who had been known to the Veteran.  Again, the RO denied the claim in November 2000 because the Veteran did not allege stressors based on combat.  The Veteran did not appeal, and that decision also became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence received since the November 2000 rating decision included a copy of a letter the Veteran had sent home to his wife, dated in February 1966, while he was serving in the Republic of Vietnam.  This letter contains statements by the Veteran regarding his stress about having to "check the line" and the necessity of having to "walk the line."  This evidence is new in that this evidence was not before agency decision-makers in November 2000.  This evidence is also material, in that it is evidence of an additional stressor, specifically the stress of hostile enemy activity.  

This additional evidence regarding claimed stressor events in service, assumed to be credible for the limited purpose of reopening a claim, is material in that service connection for PTSD requires a sufficient stressor event.  This newly submitted evidence that was not before the decision-makers in November 2000, and goes to the basis for the prior final denial, namely, the lack of substantiation of an in-service stressful event, so raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).  

Accordingly, Board finds that the additional evidence received since the November 2000 rating decision is new and material, and the claim for service connection for an acquired psychiatric disability, claimed as PTSD, will be reopened.  The appeal is granted to this extent only.


ORDER

New and material evidence having been received, reopening of service connection for an acquired psychiatric disability, claimed as PTSD, is granted.


REMAND

Regarding the Veteran's claim for a compensable initial evaluation for the residuals of prostate cancer, the Board notes that on April 12, 2010 it received a statement by the Veteran's attorney that was accompanied by a signed, though undated, statement by the Veteran.  While the attorney's statement consisted of her legal arguments on the Veteran's behalf, the undated statement by the Veteran included his assertion that his residuals of prostate cancer had worsened, such that he was now changing absorbent material 13 to 14 times a day.  Further, the statement was accompanied by an article, downloaded from the internet, regarding the medical procedure "InterStim," which the Veteran had undergone in 2009.  The Veteran's undated statement, as well as the internet article, were unaccompanied by a waiver of RO review.  See 38 C.F.R. §§ 20.800, 20.1304 (2010)  Therefore, the Board is remanding this matter to the RO for its review and the issuance of a supplemental statement of the case, as appropriate.

Regarding the Veteran's reopened claim for service connection for an acquired psychiatric disorder (including PTSD), as the Board has found that the Veteran has articulated the additional stressor of fear of hostile or enemy activity, the Veteran should be afforded another VA PTSD examination regarding his acquired psychiatric disorder.  

Further, during the pendency of the claim, VA has revised the regulations regarding stressor verification.  On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3) (2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran described his stressors as variously being informed, after he had left Vietnam, of the death of fellow servicemen in Vietnam from his unit, who he knew well, in addition to the stress of maintaining the guard line or posts and seeing that assigned personnel were awake and at their posts, as well as the incident during which the Veteran may have fired upon a civilian who approached his patrol while holding a grenade with the pin pulled out.  

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded a VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to any of the purported stressors.  The VA examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military activity, whether the claimed stressor(s) is (are) adequate to support a diagnosis of PTSD, and whether any claimed in-service stressor lead to diagnosed Veteran's PTSD.

The Board observes that the Veteran was assigned to Vietnam from December 1965 to April 1966, for a total of 4 months, not 13 months as reflected a various points in the record.  A personnel report, of record, entitled Record of Service, does list the Veteran's duties from December 1965to April 1966 as "Cmdr of Gd", which the Board interprets to mean commander of guard. 

As the evidence of record contains evaluations indicating a currently diagnosed depressive disorder, the Board finds that the Veteran's claim also should be remanded in order to determine if the Veteran has any mental disorder other than PTSD that is related to service.  See Clemons, 23 Vet. App. at 1.  In order to aid in this determination, the Veteran should be afforded a VA mental disorders examination to determine the etiology of any current psychiatric disorder.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting the need for an examination when the evidence, in part, indicates that a disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability).

Finally, the Board notes the Veteran has been awarded Social Security disability benefits on the basis of a PTSD diagnosis, and that there is evidence in the claims file that the Veteran has not been employed since the late 1990s.  Specifically, during the January 2008 VA genitourinary examination, the Veteran reported he had not worked in eight years and had been placed on Social Security Disability due to PTSD.  The VA examiner reached no opinion as to the employability of the Veteran.

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

The Board also notes the Veteran's only service-connected disability at present is the residuals of prostate cancer, evaluated as 60 percent disabling, effective November 26, 2008.  One disability with a 60 percent evaluation meets the percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the question of whether the Veteran's residuals of prostate cancer renders him unable to obtain or maintain substantially gainful employment needs to be considered and adjudicated by the AOJ.

Accordingly, the reopened claim for service connection for an acquired psychiatric disorder (including PTSD), the claim for a higher initial rating for residuals of prostate cancer (variously staged), and the claim for TDIU are REMANDED:

1.  Review the submission by the Veteran regarding the residuals of prostate cancer that was sent directly to the Board, date-stamped April 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and afforded the appropriate period to respond.

2.  The Veteran should be scheduled for a VA mental disorders examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The VA examiner should review the relevant documents in the claims file in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The VA examiner is asked to provide the following opinions:

a.) As to any current diagnosis of PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's PTSD is related to the claimed stressors, and, if so, identify the stressor or stressors.  In addition, the VA examiner should specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military activity.

b.) As to any psychological diagnosis other than PTSD, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychological disability is causally or etiologically related to active service.

c.)  The Board observes that personnel records in the claims file indicate the Veteran served in the Republic of Vietnam for 4 months, from December 1965 to April 1966.  His assigned position was that of "Cmdr of Gd" which the Board finds to mean the commander of guard.

3.  Re-adjudicate the claim for service connection for an acquired psychiatric disorder that includes PTSD.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board. 

4.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for a TDIU, and undertake any development necessary before adjudication.

4.  Adjudicate the issue of TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


